Johnson, J.
delivered the opinion of the Court,
We concur with the presiding Judge, that the plaintiff Was Hot intitled to recover. Under the St. 9 Ann. c. 14. 1. Brev. Dig. 384. and P. L. App. 20, the contract to 'wager $200, on the horse-race, was void. The plaintiff, if he had won, could *594not have recovered it iii an action at law. Hasket ads. Wootan, 1 N. & M. 180. If the defendant had paid it, he might have recovered it back in an action'on the statute. Atchison v. Gee, 4 M‘C. 211. The deposit of $45, by way of forfeiture, was an jncjf],,nt t0 tJle contract to wager on the race. The principal being illegal, and void, the incident is void also.
Colcock, J. and Evans, J. concurred.
Motion refused.